635 So. 2d 989 (1994)
Johnny L. JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 93-2885.
District Court of Appeal of Florida, First District.
April 19, 1994.
Appellant pro se.
No appearance for appellee.
PER CURIAM.
Appellant, an inmate in the state correctional system, seeks review of an order denying a motion filed pursuant to rule 3.800(a), Florida Rules of Criminal Procedure. The record reflects that the order denying the motion was entered on July 16, 1993; that, on July 28, 1993, appellant mailed a motion for rehearing, which was filed on August 2, 1993; that the motion for rehearing was denied by an order entered on August 23, 1993; and that, on August 31, 1993, appellant mailed a notice of appeal, which was filed on September 3, 1993.
*990 Rule 3.800 does not authorize a motion for rehearing. Therefore, appellant's motion for rehearing did not postpone rendition of the order sought to be appealed. Accordingly, because the order sought to be appealed was rendered on July 16, 1993, and appellant did not mail his notice of appeal until August 31, 1993, the appeal is untimely and must be dismissed for lack of jurisdiction. See, e.g., Ketion v. State, 599 So. 2d 282 (Fla. 1st DCA 1992); Griffis v. State 593 So. 2d 308 (Fla. 1st DCA 1992).
APPEAL DISMISSED.
BOOTH, WOLF and WEBSTER, JJ., concur.